On Petition for Rehearing.

Mr. Justice Gabbert
delivered the opinion of the court:
On petition for rehearing it is claimed that we were in error in assuming that there was a joint use of the track by the lessor and lessee. We think not. There is testimony to establish that the terminal facilities, which include the leased portion of the track, were used jointly by the three companies; that Mr. Watrous was the joint *320agent of the C. & S. and C. & N. W. and employed the men who handled the freight for all the roads. The C. & S. handled the freight for both roads, and its foreman of the yards had the disposition, placing and control of the freight cars in and around the station.
Decided April 6, A. D. 1914:
Rehearing denied July 8, A. D. 1914.
We were in error however, in stating that the Denver, Boulder & Western Railroad Company, by the terms of its purchase of the property of the Northwestern Company, assumed liability for the torts of the receiver, when we should have said the company took the property subject to any liability incurred by the receiver. But this does not make any difference with respect to the company being a party, as its property could not be subjected to the payment of any claim growing out of the liability of the receiver until it had an opportunity to defend an action to establish such liability.

Petition- for rehearing is denied.

Mr. Justice Musser and Mr. Justice Hill concur.